UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7888


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEDRIC MONTE LITTLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:05-cr-00050-H-1; 4:12-cv-00182-H)


Submitted:   February 21, 2013            Decided:    February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cedric Monte Little, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cedric    Monte       Little     seeks       to    appeal          the    district

court’s       order     dismissing        without     prejudice             his    28    U.S.C.A.

§ 2255    (West       Supp.     2012)      motion     as     successive            and       without

authorization         from    this    court.         The    order       is     not      appealable

unless    a    circuit        justice      or   judge      issues        a    certificate         of

appealability.          28 U.S.C. § 2253(c)(1)(B) (2006).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies         this       standard        by         demonstrating           that

reasonable       jurists        would      find      that        the     district            court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief        on     procedural          grounds,          the      prisoner          must

demonstrate       both       that    the    dispositive          procedural             ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Little has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.

               Additionally,         we    construe     Little’s         notice         of    appeal

and   informal        brief     as   an     application          to     file      a     second    or

                                                2
successive § 2255 motion.                 United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                 In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:            (1) newly discovered evidence, not previously

discoverable        by   due    diligence,       that    would      be     sufficient       to

establish      by    clear      and   convincing         evidence        that,      but    for

constitutional error, no reasonable factfinder would have found

the   movant    guilty         of   the    offense;      or   (2)      a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                 28 U.S.C.A.

§ 2255(h) (West Supp. 2012).                   Little’s claims do not satisfy

either of these criteria.                 Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are     adequately     presented        in     the     materials

before   this       court    and    argument     would    not    aid       the    decisional

process.

                                                                                   DISMISSED




                                             3